Cook, J.,
dissenting. I would hold that the statement issued by the board citing deficiencies coupled with the reference to prior evaluations suffices to comport with the requirements of R.C. 3319.11(G)(2). The board’s statement prompted this teacher to request a hearing on her nonrenewal. At that hearing, which lasted hours, Geib attempted to refute the deficiencies and the decision on nonrenewal. The board did not change its decision, but the length and thoroughness of its review belie the argument that Geib needed more information, or more explicit information, from the board in order to pursue her appeal of the decision.
I would affirm the judgment of the court of appeals. The most thorough explanation of the nonrenewal of a teacher who is being let go due to deficiencies discerned by administrators when performing in-classroom evaluations is to incorporate by reference all such evaluations, as was done here.